Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 10, 2017

                                      No. 04-16-00504-CV

              IN RE ESTATE OF ALVILDA MAE AGUILAR, DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2012-PC-2802
                           Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
    On December 19, 2016, appellants filed a motion to extend time to file appellants’ brief and a
motion for order directing probate clerk to re-do and re-submit clerk’s record. On January 5,
2017, the trial court clerk filed a second clerk’s record. According to appellants’ record
designation, the second clerk’s record fails to contain the following documents:

      Bill of costs;
      Letter from William Leighner to Anthony Cleve Aguilar filed 6/14/2016; and
      Court[’]s own Motion to Set Rule 91 Motion and Objections for Hearing filed 6/9/2016.

    Accordingly, appellants’ motion is GRANTED and the trial court clerk is ORDERED to file
a third supplemental clerk’s record containing the omitted documents within TEN days from the
date of this order. Appellants’ brief is due THIRTY days after the date the third supplemental
clerk’s record is filed in this court.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court